                                          Case 3:20-cv-08664-WHO Document 36 Filed 08/26/21 Page 1 of 1




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     CARL MCNAIR,                                       Case No. 20-cv-08664-WHO
                                                         Plaintiff,
                                   6
                                                                                            ORDER TO SHOW CAUSE
                                                  v.                                        REQUIRING RESPONSE
                                   7

                                   8     IBEW, et al.,
                                                         Defendants.
                                   9

                                  10          Plaintiff, proceeding pro se, filed this suit alleging unlawful discrimination claims against

                                  11   seven defendants. Dkt. No. 1. Five defendants have filed motions to dismiss plaintiff’s claims.

                                  12   Dkt. Nos. 18 (IBEW, John O'Rourke); 20 (IBEW - Local 6); 23 (Edlen Electrical); 21/24 (San
Northern District of California
 United States District Court




                                  13   Francisco Electrical Contractors Association). Plaintiff’s opposition or other response to these

                                  14   motions were due by August 20, 2021. As of the date of this Order, plaintiff has not filed an

                                  15   opposition or other response.

                                  16          Plaintiff is ORDERED TO SHOW CAUSE why this case should not be dismissed for

                                  17   failure to prosecute by filing his opposition or other response to the pending motions by

                                  18   September 13, 2021. If plaintiff files an opposition or response by that date, defendants may file

                                  19   replies by September 22, 2021. The hearing on the pending motions to dismiss is reset to October

                                  20   6, 2021.

                                  21          If plaintiff fails to file an opposition or other response to the pending motions to

                                  22   dismiss by September 13, 2021, this action will be DISMISSED for failure to prosecute. Fed.

                                  23   R. Civ. Proc. 41(b).

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 26, 2021

                                  26
                                  27
                                                                                                    William H. Orrick
                                  28                                                                United States District Judge
